Citation Nr: 1742086	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-30 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neurologic disorder, diagnosed as migraines and aura.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1964 to September 1968.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned in a May 2013 hearing.  A transcript is of record.  

The Board previously considered and denied this claim in October 2015.  The Veteran appealed to the Court of Appeals for Veterans' Claims.  The Court granted a Joint Motion for Remand, returning the case to the Board in January 2016.  The appeal for increased ratings for posttraumatic stress disorder, addressed by the Court in June 2017, will be considered by the Board at a later date.  


FINDINGS OF FACT

The evidence shows that the Veteran's migraines are related to his service-connected post-traumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for service connection for migraines have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to provide claimants with notice and assistance in substantiating a claim.  38 C.F.R. § 3.159.  As the Board herein grants the benefit sought on appeal, the Veteran could not be prejudiced by this action and further discussion of VA's procedural duties is unnecessary.  

The Veteran asserts that he has a neurologic disorder related to his service or service-connected PTSD.  

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Additionally, chronic diseases enumerated in 38 U.S.C.A. § 1101 will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose migraines or determine their cause as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his statements credible as they are detailed and consistent.

The Board has reviewed the evidence and finds that the criteria for service connection for migraines have been met.  See 38 C.F.R. §§ 3.303, 3.310.

First, the evidence shows a current neurologic disability.  The Veteran claimed a neurologic disorder as "spells," migraines, and aura.  Private treatment records from 2006 discuss spells with memory loss and headaches.  VA treatment records dated in 2008 show treatment for migraines.  A March 2011 VA record notes that the spells might be panic attacks but could also be associated with migraines.  The August 2012 examiner opined that the spells were not panic attacks because the Veteran did not report any emotional response during the event.  The examiner found the spells were better attributed to migraines because he experienced visual disturbance, headaches, nausea, numbness, and confusion.  

Next, there is no evidence of migraines in service.  Instead, the Veteran asserts that he developed migraines within a year of separation and they should be presumed to have begun in service.  Organic diseases of the nervous system, including migraines, are considered chronic diseases subject to the presumption under 38 C.F.R. § 3.307(a)(3).  See 38 U.S.C.A. § 1101.  Here, however, the evidence does not establish a diagnosis of migraines within a year of service.  The Veteran reported the onset of headaches within a few months of discharge from service.  He reported being treated for headaches at VA in the 1960s and 1970s, but records from that time period could not be located.  When the Veteran was treated for mental health problems in the 1980s, records show no complaints of or treatment for headaches, migraines, aura, or neurologic spells.  The Veteran was not diagnosed with migraines until 2008.  

The Veteran is service-connected for PTSD and the record showed a potential association between PTSD and migraines.  The Board requested a medical expert's opinion to address the theory of secondary service connection.  In May 2017, the medical expert wrote that the Veteran's migraines were at least as likely as not caused by his PTSD because they occurred after he suffered PTSD.  He cited peer-reviewed medical literature that explored the connection between PTSD and headaches.  

The lay statements of onset and medical expert's opinion evidence that the Veteran developed migraines as a result of his service-connected PTSD.  The Board finds that service connection for migraines is warranted.  See 38 C.F.R. §§ 3.303, 3.310.


ORDER

Service connection for migraines is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


